DETAILED ACTION
1. Applicant's response, filed 4 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 4-6, 9-10, and 17 are cancelled.
Claims 22-25 are newly added.
Claims 1-3, 7-8, 11-16 and 18-25 are currently pending.
Claim 11-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 September 2021. 
Claims 1-3, 7-8, 16, 18 and 20-25 are under examination herein.
Claims 1-3, 7-8, 16, 18 and 20-25 are rejected.
Claims 1, 7, 16, 20-22 and 25 are objected to.

4. It is noted that the claim amendments filed 4 January 2022 list the status of claims 16 and 18 as “Withdrawn”, however, these claims were not previously withdrawn and are not associated with a nonelected invention. Therefore, claims 16 and 18 are examined herein.

Priority
5. The instant application claims the benefit of priority to European Application No. 16306186.4 filed 16 September 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. As such, the effective filing date of the claimed invention is 16 September 2016.

Claim Objections
6. The previous objections to claims 1-3, 5, 7-8, 10, 16-17 and 21 are withdrawn in view of the claim amendments filed 4 January 2022. However, newly recite objections are recited below.

7. Claims 1, 7, 16, 20-22 and 25 are objected to because of the following informalities:  
Claims 1 and 7: 
“the values” in step b) should recite “the concentrations” in order to match the terminology used for this term previously in the claim. 
The comma at the end of step a) should be a semicolon in order to use the proper punctuation for delineating two distinct phrases in a single sentence.
There should be an “and” at the end of step (a) in order to provide a conjunction between the two steps of the claim.
the step identifiers i., ii., iii., … xii. at the end of claim should be amended to have a parenthesis rather than a period after the step identifier (i), ii), iii), … xii)) as periods may not be used elsewhere in claims (see MPEP 608.01(m)).
Claim 16: the step identifiers i., ii., iii., … xii. at the end of claim should be amended to have a parenthesis rather than a period after the step identifier (i), ii), 
Claims 20 and 21: 
The comma at the end of step a) should be a semicolon in order to use the proper punctuation for delineating two distinct phrases in a single sentence.
Claim 22: 
There should be semicolons at the end of steps (a), (b), (c), and (d) in order to use the proper punctuation for delineating distinct phrases in a single sentence.
the step identifiers i., ii., iii., … xii. at the end of claim should be amended to have a parenthesis rather than a period after the step identifier (i), ii), iii), … xii)) as periods may not be used elsewhere in claims (see MPEP 608.01(m)).
There should be an “and” at the end of step (d) in order to provide a conjunction between the penultimate and final step of the claim. 
These objections are newly recited. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 1-3, 7-8, 16, 18 and 20-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.

Claim 22, and those claims dependent therefrom, recite the limitation "the values of the concentrations" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of concentrations of markers in the claim. It is suggested to amendment the claim to remove the “the” before values and concentrations to overcome this rejection.
Claim 22, and those claims dependent therefrom, recite “making it possible to assign the values and the first index to the unique identifier”. It is unclear if this statement is intended to require that both the values and the first index are assigned to the unique identifier within the metes and bounds of the claimed method or if this is merely an optional limitation. For examination purposes, it is interpreted that this limitation is an optional limitation that is not required to be performed within the metes and bounds of the claimed method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 1-3, 7-8, 16, 18 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1 and 20 recite combining the values as measured from markers present in the serum or plasma of said patient through a logistic function, so as to obtain a first index, wherein said first logistic function is a1 + a2 x Log (alpha2-macroglobulin (A2M), g/L) + a3 x Age (years) + a4 x Log (alanine aminotransferase (ALT), IU/L) + a5 x (apolipoprotein A-1 (Apoal), g/L) + a6 x Log (aspartate aminotransferase (AST), IU/L) + a7 x Log (total bilirubin (BILI), µmol/L) + a8 x Log (cholesterol (CT), mmol/L) + a9 x Gender (0 for women, 1 for men) + a10 x Log(gammaglutamyl transpeptidase (GGT), IU/L) + all x Log (Haptoglobin (Hapto), g/L) + a12 x Log (triglycerides (TG), mmol/L), wherein i. -8 < a1 < -7, ii. 0.1 < a2 < 0.6, iii. 0.02 < a3 < 0.05, iv. 1.1 < a4 < 1.5, v. -0.2 < a5 < 1.0, vi. 1.8 < a6 < 2.3, vii. 0.8 < a7 < 1.6, viii. -1.7 < a8 < -1.3, ix. 0.015 < a9 < 0.20, x. 0.15 < a10 < 0.25, xi. -0.3<all<0.1, and xii. 0.9 < a12 < 1.2.
Claim 2 recites “wherein the function is - 7.82349 + 0.50879 x Log (A2M, g/L) + 0.036625 x Age (years) + 1.22544 x Log (ALT, IU/L) -0.12954 x (Apoal, g/L) + 2.18581 x Log (AST, IU/L) + 1.48183 x Log (BILI, µmoI/L) - 1.49351 x Log (CT, mmoI/L) + 0.019536 Gender (0 for women, 1 for men) + 0.21614 x Log(GGT, IU / L) -0.026321 x Log (Hapto, g/L) + 1.09487 x Log (TG, mmoI/L).
Claim 3 recites “wherein the function is - 7.370196 + 0.18026 x Log (A2M, g/L) + 0.034609 x Age (years) + 1.47222 x Log (ALT, IU/L) + 0.089966 x (Apoal, g/L) + 1.99317 x Log (AST, IU/L) + 0.98523 x Log (BILI, µmoI/L) -1.55580 x Log (CT, mmoI/L) + 0.17857 x Gender (0 for women, 1 for men) + 0.020437 x Log(GGT, IU /L) + 0.055873 x Log (Hapto, g/L) + 1.00712 x Log (TG, mmoI/L).
Claims 7 and 21 recite combining the values as measured from markers present in the serum or plasma of said patient through a function, wherein said function is b1 + b2 x Log (A2M, g/L) + b3 x Age (years) + b4 x Log (ALT, IU / L) + b5 x (Apoa1, g/L) + b6 x Log (AST, IU/L) + b7 x Log (BILI, µmoI/L) + b8 x Log (CT, mmol/L) + b9 x Gender (0 for women, 1 for men) + b10 x Log(GGT, IU /L) + b11 x Log (Hapto, g/L) + b12 x Log (TG, mmoI/L) in order to obtain a first index, wherein i. -28 < b1 < -22, ii. 13 < b2 < 19, 561914663.1First Preliminary Amendmentiii. 0.05 < b3 < 0.15, iv. 0.9 < b4 < 1.4, v. -4.4 < b5 < -4.1, vi. 2.4 < b6 < 2.7, vii. 6.0 < b7 < 6.4, viii. -0.8 b8 < -0.4, ix. 1.0 < b9 < 1.1, x. 3.4 < b10 < 3.8, xi. -5.0 < bl l -4.5, and xii. 1.0 < b12 < 1.2.
Claim 8 recites wherein the function is - 25.98652 + 16.00374 x Log(Alpha2Macroglobulin (g/L)) + 0.10067 x Age (in years) + 1.12881 x Log (ALT, IU / L) - 4.24187 x ApoAl (g/L) + 2.55422 x Log (AST, IU / L) + 6.22308 x Log(Bilirubin (µmol/L)) + 0.59340 x Log (CT, mmol/L) + 1.07838 x Sex (female=0, male=1) + 3.64357 x Log(GGT (IU/L)) - 4.86167 x Log(Haptoglobin (g/L)) + 1.11641 Log (TG, mmol/L).
Claim 16 recites wherein i. -8 < a1 < -7, ii. 0.15 < a2 < 0.55, iii. 0.03 < a3 < 0.04, iv. 1.2 < a4 < 1.4, v. -0.2 < a5 < 1.0, vi. 1.95 < a6 < 2.2, vii. 0.9 < a7 < 1.5, viii. 1.6 < a8 < -1.4, ix. 0.015 < a9 < 0.20, x. 0.20 < a10 < 0.22, xi. -0.3<all<0.1, and xii. 1.0<a12<1.1.
Claim 18 recites wherein i. 26 < b1 < -25, ii. 15<b2<17, iii. 0.08 < a3 < 0.12, iv. 1.0 < b4 < 1.2, v. -4.4 < b5 < -4.1, vi. 2.5 < b6 < 2.6, vii. 6.2 < b7 < 6.3, viii. 0.7 < b8 < -0.5, ix. 1.0 < b9 < 1.1, x. 3.6<b10<3.7, xi. 4.9 < b11 <-4.8, and xii. 1.05< b12 < 1.15.
Claims 22 and 25 recite calculating a first index from the values as received through the function: a1 + a2 x Log (alpha2-macroglobulin (A2M), g/L) + a3 x 
Claim 32 recites “wherein the function is - 7.82349 + 0.50879 x Log (A2M, g/L) + 0.036625 x Age (years) + 1.22544 x Log (ALT, IU/L) -0.12954 x (Apoal, g/L) + 2.18581 x Log (AST, IU/L) + 1.48183 x Log (BILI, µmoI/L) - 1.49351 x Log (CT, mmoI/L) + 0.019536 Gender (0 for women, 1 for men) + 0.21614 x Log(GGT, IU / L) -0.026321 x Log (Hapto, g/L) + 1.09487 x Log (TG, mmoI/L).
Claim 24 recites “wherein the function is - 7.370196 + 0.18026 x Log (A2M, g/L) + 0.034609 x Age (years) + 1.47222 x Log (ALT, IU/L) + 0.089966 x (Apoal, g/L) + 1.99317 x Log (AST, IU/L) + 0.98523 x Log (BILI, µmoI/L) -1.55580 x Log (CT, mmoI/L) + 0.17857 x Gender (0 for women, 1 for men) + 0.020437 x Log(GGT, IU /L) + 0.055873 x Log (Hapto, g/L) + 1.00712 x Log (TG, mmoI/L).
These claim limitations recite both a mathematical equation as well as requiring that a mathematical calculation is performed, which both fall under the “Mathematical concepts” grouping of abstract ideas. In addition, the mathematical calculation is a simple linear combination that can be performed in the human mind or with pen and paper, which falls under the “Mental processes” grouping of abstract ideas.  As such, claims 1-3, 7-8, 16, 18 and 20-25 recite an abstract idea (Step 2A, Prong 1: YES). 
Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claims 1, 7, 20 and 21 recite measuring, in the serum or plasma of the patient, the concentrations of markers, wherein the markers are alpha2-macroglobulin (A2M), alanine aminotransferase (ALT), apolipoprotein A-1 (Apoal) aspartate aminotransferase (AST), total bilirubin (BILI), cholesterol (CT), gammaglutamyl transpeptidase (GGT), Haptoglobin (Hapto), and triglycerides (TG).
Claim 22 recites requiring a sender to identify himself within a public or private network, receiving the values of the concentrations, in the serum or plasma of the patient, of markers, wherein the markers are alpha2-macroglobulin (A2M), alanine aminotransferase (ALT), apolipoprotein A-1 (Apoal) aspartate aminotransferase (AST), total bilirubin (BILI), cholesterol (CT), gammaglutamyl transpeptidase (GGT), Haptoglobin (Hapto), and triglycerides (TG) as well as age and gender of the patient, wherein the sender is in a remote place and wherein the values are sent in a secure manner, store the first index in a database with a unique identifier and sending the first index to the sender. 
Claim 20 and 25 recite initiating treatment of NASH in the patient if the first index is higher than a predetermined threshold.
Claim 21 recites initiating treatment of NAFLD in the patient if the first index is higher than a predetermined threshold.
Claims 2-3, 8, 16, 18, and 23-24 do not recite any elements in addition to the recited judicial exception. The limitations for measuring the markers are generically recited to encompass any kind of test for measuring the levels of these markers in serum or plasma and these steps appear to be merely performing clinical tests on individuals to obtain input for an equation or determining the level of a biomarker in blood that the courts have identified as being mere data gathering activity (see In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); Mayo, 566 U.S. at 79, 101 USPQ2d at 1968). There is no indication that these measurement steps as claimed are impacted by the recited judicial exception and therefore, the recited judicial exception is not integrated into these additional elements. The steps for initiating treatment for NASH or NAFLD in the patient do not recite a “particular” treatment as there is no indication of the type of treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable medication to the tumor cells” that merely apply the exception in a generic way and do no integrate the recited exception into a practical application (see MPEP 2106.04(d)(2)). Furthermore, each of these steps are conditional on the index being higher than a predetermined threshold. Therefore, the step of initiating a treatment is not required to be performed in all embodiments of the invention, e.g. when the first index is less than or equal to a predetermined threshold. The limitations for receiving information (including the identity of the sender and the values), storing data and sending data also equate to steps of data gathering and outputting over a network that the courts have also identified as insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Furthermore, the art indicates that encrypted data transmission strategies, including the use of unique identifiers via keys, was already performed in healthcare technology. For example, IEEE Journal of Biomedical and Health Informatics 2014, vol. 18, no. 4, pgs. 1431-1441) presents a review of the privacy-preserving approaches for electronic health records stored in a network (abstract) and discusses that some of these approaches include sending data in a secure manner from a remote location and requiring identification of the sender via keys as well as the ability to access such data (pg. 1433, col. 1, para. 2 to pg. 1439, col. 1, para. 1; Fig. 1; Table II). Therefore, these limitations do not appear to provide an improvement to technology and the specification equation that is the judicial exception does not appear to play a role in improving those methods beyond what is already performed in the art. As such, claims 1-3, 7-8, 16, 18 and 20-25 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claims 1, 7, 20 and 21 recite measuring, in the serum or plasma of the patient, the concentrations of markers, wherein the markers are alpha2-macroglobulin (A2M), alanine aminotransferase (ALT), apolipoprotein A-1 (Apoal) aspartate aminotransferase (AST), total bilirubin (BILI), cholesterol (CT), gammaglutamyl transpeptidase (GGT), Haptoglobin (Hapto), and triglycerides (TG).
Claim 22 recites requiring a sender to identify himself within a public or private network, receiving the values of the concentrations, in the serum or plasma of the patient, of markers, wherein the markers are alpha2-macroglobulin (A2M), alanine aminotransferase (ALT), apolipoprotein A-1 (Apoal) aspartate aminotransferase (AST), total bilirubin (BILI), cholesterol (CT), gammaglutamyl 
Claim 20 and 25 recite initiating treatment of NASH in the patient if the first index is higher than a predetermined threshold.
Claim 21 recites initiating treatment of NAFLD in the patient if the first index is higher than a predetermined threshold.
Claims 2-3, 8, 16, 18, and 23-24 do not recite any elements in addition to the recited judicial exception. The limitations for measuring concentrations of the markers equate to well-understood, routine and conventional activity because they generically recite measuring the levels of these markers in blood without giving any indication as to the means with which these measurements are performed. The courts have found that limitations for determining the level of a biomarker in blood by any means is well-understood, routine and conventional (Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017)). Furthermore, Applicant’s specification indicates that there are commercially available non-invasive quantitative tests that measure the recited biomarkers (pg. 3, lines 25-30 of the filed specification). The limitations for initiating treatment for NASH or NAFLD equate to mere instructions to apply the judicial exception in a generic way because the treating step is so generically recited, e.g. there is no indication of what kind of treatment is applied. MPEP 2106.05(f) discloses that mere instructions to apply the judicial exception cannot provide an inventive concept to the claims. Regarding the limitations for sending, receiving and storing data in claim 22, the courts have found that receiving or transmitting data over a network and storing and retrieving information in memory is well-understood, routine and conventional in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI IEEE Journal of Biomedical and Health Informatics 2014, vol. 18, no. 4, pgs. 1431-1441) presents a review of the privacy-preserving approaches for electronic health records stored in a network (abstract) and discusses that some of these approaches include sending data in a secure manner from a remote location and requiring identification of the sender via keys as well as the ability to access such data (pg. 1433, col. 1, para. 2 to pg. 1439, col. 1, para. 1; Fig. 1; Table II).  The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-3, 7-8, 16, 18 and 20-25 are not patent eligible.

Response to Arguments
Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive. 
10. Applicant asserts that the method relies on a new combination of eleven measurements and does not require fasting glucose and BMI, which simplifies testing and improves the reproducibility and reliability, and thus provides an improvement to technology to 
As an initial matter, Applicant asserts that the improvement is in the diagnosis of the disease. However, as claimed in the independent claims, there is no actual diagnosis performed. Rather, the independent claims only require calculating the index and then end after the index calculation. However, even if the claims recited a step of diagnosing the patient, this step would likely still fall under the “mental processes” grouping of abstract ideas.
Furthermore, MPEP 2106.05(a) sets forth:
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
And MPEP 2106.05(a).II sets forth that the courts have indicated that using well-known standard laboratory techniques to detect enzyme levels in bodily samples, such as blood or plasma are not sufficient to show an improvement to technology. 
Applicants arguments state that the combination of markers itself is the improvement to technology. However, the combination of the markers in the claims is the judicial exception. Applicant has not provided any indication of how the improvement is provided or reflected in the additional elements of the claims. The additional elements of claims 1 and 7 recite a generic measurement step for biomarkers in serum or plasma without any indication of what type of measurement is performed., which seems to equate to using standard laboratory techniques to detect enzyme levels in a bodily sample that the courts have indicated are not sufficient to show an improvement to technology but rather equate to mere data gathering activity. For claim 22, a similar problem exists except the claim does not require measurement of the markers but rather just receives and sends information in a secure manner, which does not appear to an improvement over the state of the art at the time of the effective filing date of the invention. 

	
Conclusion
11. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12. It is noted that claims 1-3, 7-8, 16, 18 and 20-25 are free from the prior art for the same reasons set forth in the Office action mailed 5 October 2021. 

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631